Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 1 of 30 PagelD #: 11

EXHIBIT
A
 

dYxOO VAVNVOSNVAL YOd ALVLS AO OdS WOUS

 

 

 

 

 

 

TVW CaldLLaa - ssuoumsoq Suroddng

ADIAMAS JO ZONVLAAOOV - Stuoumoog Sunioddng PLA: Wed [0:€S'1 610/BI/I TST
ddiOOD VAVNVOSNVUL UOd ALVLS JO OAS WOU _ ne

ADIAYAS JO FONVLAAODV - stuoumoog Suntoddag PULA: Wed OF1S'1 61OZ/B1/IL PT
OTT ‘NOISSINSNVUL

SVD VIGNINIOD YOd ALVLS AO DAS WOU PULA Wed €Z:vE:7 6IOZ/TI/I TET
SOIAMES JO JONVLdAOOV - sitsumoog Sutroddng
( NVWHSOS TIVNOU

Ad UOd CANIS (GANUNLAY CUVO NATUD. tae “it:

“IV DSO Ad GIANTS “ALVIS JO AUVLANOAS POA WV 9CL1-6 GLOCPITT ZT
YOd FOLANTS JO NAA.LAY - sweumsoq Butoddng

JUOWUSIsseay ISpuy JO 9OHON PILA-A_ WV 90°7E:6 610Z/6Z/0T TT

dmo4x souer, COOOS-f peusissY DSpNE. WV H0:ZE:6 6IOZ/6Z/01 01

POLSTIOLI000067Z810L SOS AM OL ONTSIOVUL POLAT. We OF:SHE GIOZ/ST/OT 6

 

a9, Ado Ssurpnpuy
~ ANUNOD JOYIC - paytiseg - Weg Jo AtejaNag

c00-

paisonbay ao1Arag

Wd Ip Te-€ 6107/87/01

Oo

 

 

 

 

 

 

 

 

 

 

 

 

aaq Adop Surpnyouy - paytzan - ewig Jo Arejapag) §=——- T90- paisonbay aotareg: Wd Ip'1€°€ 6102/87/01 L
MEIN] MOTTE AWOIOF - C7EOT-W 100-d. «= pois] AowIonY. Wd IPT €'€ 6107/87/01: 9

‘diog 1omog epeuwosuely, = Z00- poppy Aued: Wd Ip:Te:€ 610Z/8Z/0l ¢

OT] ‘Uorsstusuesy seg eiquinjoy = =—- 100-d poppy Aled) Wd Ip:1€:€ 6107/87/01 b

smopray] A0g 100-d poppy Aued Wd IpTe:€ 6LOZ/8Z/0l€

Herd ued 7000S, pausissy Ospne. Wd Ip:1£"€ 6107/87/01 7

quredurog POLA-A We Te:TE€ 6107/8Z/0T

SEE Doi

 

 

Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 2 of 30 PagelD #: 12

JT1 ‘UoIssiwisuesy seD eIqluN|oD “A smopeayy Aqjeg af
ayqndg = :JaAa7 Aqundas 43410 radAy-qns asep PAID :adA] ase
uadg tsnjejs 610Z/82/OT sale payeal) Suno, sower :aspnr

€9T-3-6T02-0S-39 Hequinn ese) auAdeM - 0S :Ayuno9 PNUD nog
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 3 of 30 PagelD #: 13

 
     

FILED | 10/28/2019 3:31PM
CC-50-2019

 

COVER SHEET

   

GENERAL INFORMATION

IN THE CIRCUIT COURT OF WAYNE COUNTY WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC

 

. so. ; [Business iv Individual . iv Business [Individual
First Plaintiff: — First Defendant: —
© iGovernment | /Other [_|Government  [£ ?Other
Judge: Darrell Pratt

     

  

 

 

 

 

Case Type: Civil Complaint Type: Other

Origin: V Initial Filing | Appeal from Municipal Court (| Appeal from Magistrate Court
Jury Trial Requested: WYes [No Case will be ready for trial by: 10/28/2020

Mediation Requested: Yes (¥/No

Substantial Hardship Requested: [Yes MINo

 

[| Do you or any of your clients or witnesses in this case require special accommodations due to a disability?
3 : | Wheelchair accessible hearing room and other facilities
__| Interpreter or other auxiliary aid for the hearing impaired
"| Reader or other auxiliary aid for the visually impaired

__| Spokesperson or other auxiliary aid for the speech impaired

ey
__ Other:

 

-| lam proceeding without an attorney

| [have an attorney: Jeremy McGraw, 1358 National Rd, Wheeling, WV 26003

 
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 4 of 30 PagelD #: 14

 

 

  

 

 

 

Name: Columbia Gas Transmission, LLC

Address: 209 W. Washington Street, Charleston WV 25302

Days to Answer: 30 Type of Service: Secretary of State - Certified - Including Copy Fee
Name: Transcanada Power Corp.

Address: 111-5GH Ave S.W. Calgary Alberta T2P 3Y6 Canada

Days to Answer: 30 Type of Service: Secretary of State - Certified - Other Country - Including Copy Fee

 
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 5 of 30 PagelD #: 15

 

 

BORDAS
BORDAS

ATTORNEYS, PLLC

1358 National Road
\Whealing, WV 26003
{ 304-242-8410

# 304-242-3936

106 East Main Streat
St Clairsville, OH 43950
t 740-695-8144

£ 740-695-6999

526 Tth Street
Moundsville, WV 26041
t 304-845-5600
§304-845-5604

One Gateway Center
420 Ft. Duquesne Blvd.
Suite 1800

Pittsburgh, PA 15222
{442-502-5000

f 412-709-6343

bordaslaw.cam

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA

BETTY MEADOWS,
Plaintiff,

VS. CIVIL ACTION NO.
JUDGE:

 

COLUMBIA GAS TRANSMISSION, LLC and
TRANSCANADA POWER CORP.

Defendants. |
| PLAINTIFE’S COMPLAINT

NOW COMES the Plaintiff, Betty Meadows, who for her complaint against Defendants,
Columbia Gas Transmission, LLC and TransCanada Power Corp. states as follows:

1, Plaintiff, Betty Meadows, owns real estate and resides in a home located at 2801
Lakeview Heights, Wayne County, West Virginia.

2. Defendant, Columbia Gas Transmission, LLC, is a West Virginia limited liability
company organized under West Virginia law and authorized to do business here in West Virginia.

3. Defendant, TransCanada Power Corp is a Canadian corporation licensed and
authorized to do business in West Virginia.

4. Defendant, Columbia Gas Transmission, LLC, planned, designed, and
constructed an interstate oil and gas pipeline system known as the Leach Xpress System.

5. Upon information and belief, Defendant TransCanada Power Corp. purchased
and/or otherwise acquired Defendant Columbia Gas Transmission, LLC and its imterest in its
Leach Xpress pipeline system in 2016.

6. As part of the Leach Xpress pipeline system, the Defendants planned, designed

and constructed modifications to an existing facility known as the Ceredo Compressor Station.

 

 
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 6 of 30 PagelD #: 16

   

 

BORDAS

BORDAS

ATTORNEYS, PLLC

 

 

1358 National Road
Wheeling, WV 26063
1 304-242-8410

f 304-242-3936

106 East Main Strest

St. Clairsville, OH 43950
{ 740-695-8141

f 740-695-6999

§26 7th Street
Moundsvifie, WV 26044
t 304-845-5600

4 304-845-5604

One Gateway Center
420 Ft. Duquesne Blvd.
Suite 1800

Pittsburgh, PA 15222

1 412-562-5000

f 412-709-6343

bordaslaw. cain

 

7. The Defendants’ modifications inchided, among other things, additional
compression-related facilities and pipelines to the Ceredo Compressor Station.

8. In order to make modifications and additions to the Ceredo Compressor Station,
the Defendants altered the physical land at the Ceredo Compressor site by, among other things,
moving dirt and cutting down a substantial stand of trees and undergrowth which served as a
barrier between the existing Ceredo Compressor Station and a residential community located
nearby.

9, Plaintiff resides in the Lakeview Heights residential community which is located
near the Ceredo Compressor Station.

10. The Defendants’ activities in planning, designing, constructing and operating the
Ceredo Compressor Station have proximately caused a private nuisance to the Plaintiff,

11. The Defendants’ design, planning, construction and operation of the Ceredo
Compressor station has resulted in a substantial and unreasonable interference with the Plaintiff's
private use and quiet enjoyment of her property.

12. The Plaintiff has experienced disruptions to her daily life including, but not
limited to, noise, light, dust, debris and odors which have emanated from the Defendants’ Ceredo

Compressor Station.

13. The Defendants’ conduct has been intentional, unreasonable, reckless and/or
negligent.
14. The Plaintiff has experienced annoyance, inconvenience, stress and anxiety, and

the loss of enjoyment and use of her property as a direct and proximate result of the Defendants’

design, planning, construction and operation activities related to the Ceredo Compressor Station.

 

 
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 7 of 30 PagelD #: 17

 

BORDAS

AND

BORDAS

ATTORNEYS, PLLC

 

 

1358 National Road
Wheeling, WV 26003
{ 304-242-8410
£'304-242-3936

406.East Main Street
St. Clairsville, OH 43950
t 740-695-8144

f 740-695-6999

526 7th Street
Moundsville, WV 260441
t 304-845-5600

f 304-848-5604

One. Gateway Center
420 ft. Duquesne Blvd.
Suite 1806

Pitisburgh, PA 15222

t 412-502-5000

f 442-709-6343

bordaslaw.com

 

15. The Plaintiff has experienced a decrease in the value of her home and real estate
as a result of the Defendants’ activities.

WHEREFORE, Plaintiff respectfully prays for judgment against Defendants Columbia Gas
Transmission, LLC and TransCanada Power Corp. for general and special compensatory damages,
in an amount within the jurisdiction of this Court to be determined by the jury, prejudgment and
post-judgment interests, attorney fees and costs expended in this action, any other specific or
general relief as may become apparent as this matter progresses and/or as this Court deems

proper.

ATRIAL BY JURY IS DEMANDED ON ALL ISSUES

Betty Meadows,
Plaintiff,

Cm 7 AL

JAMES G. BORDAS, Ill #8518
JEREMY M. MCGRAW #10325
BORDAS & BORDAS, PLLC
1358 National Road

Wheeling, WV 26003

(304) 242-8410

Counsel for Plaintiff

 

CLAYTON MADDOX #12352

GREENE, KETCHUM, FARRELL, BAILEY
& TWEEL, LLP

419 11" Street

Huntington, WV 25701

(304) 525-9115

Co-Counsel for Plaintiff

 

 
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 8 of 30 PagelD #: 18

West Virginia E-Filing Notice

CC-50-2019-C-163

 

Judge: Darrell Pratt

To: Jeremy McGraw
jmegraw@bordaslaw.com

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

The following complaint was FILED on 10/28/2019 3:31:37 PM

Notice Date: 10/28/2019 3:31:37 PM

Regina Hill

CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359

regina. hill@courtswv.gov
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 9 of 30 PagelD #: 19

West Virginia E-Filing Notice

 

CC-50-2019-C-163
Judge: Darrell Pratt

To: Columbia Gas Transmission, LLC
209 W. Washington Street
Charleston, WV 25302

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

The following complaint was FILED on 10/28/2019 3:31:37 PM

Notice Date: 10/28/2019 3:31:37 PM

Regina Hill

CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359

regina.hill@courtswv.gov
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 10 of 30 PagelD #: 20

West Virginia E-Filing Notice

CC-50-2019-C-163

 

Judge: Darrell Pratt
To: Transcanada Power Corp.
111-5GH Ave S.W.

Calgary
Alberta T2P 3Y6

Canada

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

The following complaint was FILED on 10/28/2019 3:31:37 PM

Notice Date: 10/28/2019 3:31:37 PM

Regina Hill

CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359
regina hill@courtswv.gov
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 11 of 30 PagelD #: 21

 

 

Request for Legal Process to be Served by the West Virginia Secretary of State

 

Please serve the named defendant Columbia Gas Transmission, LLC
in the attached matter according to the provision of applicable law.

[1§21A-5-17¢
L_1§29-19-14

mz §31D-5-504 &
;
M 656-3-13

F}831D-15-1510

po §31B-1-111 &
~§31B-9-906

F1833-4-12

§33-4-13 &
(1 533-2-29

—§38-1A-7 &
—$38-1A-8

F7846A-2-137
r"1$47-9-4

[1 §47-9-4
71§56-3-31
- 1856-3-31

L_1§38-5A-5

Service on non-resident employer & others liable for unemployment comensation payments

Service on professional fund raising counsel, nonresident charitable organizations or professional solicitors soliciting
contributions from people in this State

Service on authorized domestic corporation

Service on unauthorized foreign corporation

Service on authorized domestic or foreign limited liability company
Service on licensed insurer

Service on unlicensed or unauthorized foreign insurer

Service on non-resident trustee of a security trust

Service on certain nonresidents under WV Consumer Credit and Protection Act

Service on authorized domestic or foreign limited partnership formed under §47-9, or limited liability partnership (LLP) formed
under §47B-10 (see also §56-3-13a, §47B-9-6)

Service on unauthorized foreign limited partnership er LLP

Service on nonresident motor vehicle operator involved in an accident in this state, or on his/her insurer

Service on individual under the long-arm statute because the individual is:

__i(1)  Transacting business in this state

__/@) Contacting to supply services or things in this state

__{G) Causing tortious injury in this state by act or omission (see §56-3-33(4) for description of causing tortious inury)
©"1(4) | Non-support of minor children (pusuant to Lozinski v. Lozinski)

__1(5) Causing injury in this state by breach of warranty

'i(6) Having interest in, using or possessing real property in this state

(7) Contracting to insure person, property or risk located in WV at the time of contracting

Service of suggestee execution as provided for in §38-5A
Case 3:19-cv-00859 Document1-1 Filed 12/05/19 Page 12 of 30 PagelD #: 22

  

SUMMONS

 

IN THE CIRCUIT OF WAYNE WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC

Service Type: Secretary of State - Certified - Including Copy Fee

NOTICE TO: Columbia Gas Transmission, LLC, 209 W. Washington Street, Charleston, WV 25302
THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR

DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Jeremy McGraw, 1358 National Rd, Wheeling, WV 26003

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

 

SERVICE:
10/28/2019 3:31:37 PM /s/ Regina Hill
Date Clerk
RETURN ON SERVICE:

(_) Return receipt of certified mail received in this office on

 

(__ I certify that I personally delivered a copy of the Summons and Complaint to

 

 

|_ Not Found in Bailiwick

 

 

Date Server's Signature
Case 3:19-cv-00859 Document1-1 Filed 12/05/19 Page 13 of 30 PagelD #: 23

on
 CC-50-201

 

 

Request for Legal Process to be Served by the West Virginia Secretary of State

 

Please serve the named defendant Transcanada Power Corp.
in the attached matter according to the provision of applicable law.

P1§21A-5-17¢
1829-19-14

.§31D-5-504 &
§56-3-13

[|

hd §31D-15-1510

ry §31B-1-111 &
§31B-9-906

(

; 1§33-4-12

1 §33-4-13 &
bl 8332-22

oj §38-1A-7 &
$3 8-1A-8

[1§46A-2-137
°"1$47-9-4

1 1847-9-4
(4856-3-31

, 1856-3-31

| _1838-5A-5

Service on non-resident employer & others liable for unemployment comensation payments

Service on professional fund raising counsel, nonresident charitable organizations or professional solicitors soliciting
contributions from people in this State

Service on authorized domestic corporation

Service on unauthorized foreign corporation

Service on authorized domestic or foreign limited liability company
Service on licensed insurer

Service on unlicensed or unauthorized foreign insurer

Service on non-resident trustee of a security trust

Service on certain nonresidents under WV Consumer Credit and Protection Act

Service on authorized domestic or foreign limited partnership formed under §47-9, or limited liability partnership (LLP) formed
under §47B-10 (see also §56-3-13a, §47B-9-6)

Service on unauthorized foreign limited partnership or LLP

Service on nonresident motor vehicle operator involved in an accident in this state, or on his/her insurer

Service on individual under the long-arm statute because the individual is:

a (1) | Transacting business in this state

© 1(2) Contacting to supply services or things in this state

_.() Causing tortious injury in this state by act or omission (see §56-3-33(4) for description of causing tortious inury)
(4) Non-support of minor children (pusuant to Lozinski v. Lozinski)

(5) Causing injury in this state by breach of warranty

©1(6) Having interest in, using or possessing real property in this state

—"(7) _ Contracting to insure person, property or risk located in WV at the time of contracting

Service of suggestee execution as provided for in §38-5A
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 14 of 30 PageID #: 24

 

 

SUMMONS
IN THE CIRCUIT OF WAYNE WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
Service Type: peeretary of State - Certified - Other Country - Including Copy
ee

NOTICE TO: Transcanada Power Corp., 111-5GH Ave 8.W. Calgary Alberta T2P 3Y6 Canada

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYENG EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Jeremy McGraw, 1358 National Rd, Wheeling, WV 26003

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

 

SERVICE:
10/28/2019 3:31:37 PM /s/ Regina Hill
Date Clerk.
RETURN ON SERVICE:

(_? Return receipt of certified mail received in this office on

 

__! I certify that I personally delivered a copy of the Summons and Complaint to

 

 

F'Not Found in Bailiwick

 

 

Date Server's Signature
Case 3:19-cv-00859 Document1-1 Filed 12/05/19 Page 15 of 30 PagelD #: 25

   
  
 
 

“U.S. Postal Service™ : Beams
CERTIFIED MAJL® RECEIPT

Domesiic Mail Only

 
  

For delivery information, visit our website at: www.usps.com®;

 

Gastifiad Mail Fee

i$

Extra Services & Foes check box, add fee as appropriate}
(1 Retum Receipt thardcopy} es
(C] Retum Receipt {electronic} $e ee — Postmark
Co Certified Mall Resticiad Dakvery  § H %
(Adutt Signature Requred BS nen ee AW
ClAdult Signature Restricted Delivery $ ne ae

Postage

is

 

 

 

 

 

WV SECRETARY OF STATE
BUILDING 1, SUITE 157-K

1900 KANAWHA BLVD. E
CHARLESTON, WV 25305-0770

7018 2290 OOO1L ?7O1c 5704
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 16 of 30 PagelD #: 26

West Virginia E-Filing Notice

CC-50-2019-C-163

 

Judge: Darrell Pratt

To: Jeremy Matthew McGraw
jmcgraw@bordaslaw.com

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

The following supporting documents was FILED on 10/28/2019 3:45:40 PM

Notice Date: 10/28/2019 3:45:40 PM

Regina Hill

CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359
regina. hill@courtswv.gov
Case 3:19-cv-00859 Document1-1 Filed 12/05/19 Page 17 of 30 PagelD #: 27

West Virginia E-Filing Notice

CC-50-2019-C-163

 

Judge: James Young

To: Jeremy Matthew McGraw
jmcgraw@bordaslaw.com

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

This notice of judge reassignment was FILED on 10/29/2019 9:32:04 AM

Notice Date: 10/29/2019 9:32:04 AM

Original Judge: Darrell Pratt Regina Hill
New Judge: James Young CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359

regina.hill@courtswv.gov
Case 3:19-cv-00859 Document1-1 Filed 12/05/19 Page 18 of 30 PagelD #: 28

West Virginia E-Filing Notice

 

CC-50-2019-C-163
Judge: James Young

To: Columbia Gas Transmission, LLC
209 W. Washington Street
Charleston, WV 25302

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

This notice of judge reassignment was FILED on 10/29/2019 9:32:04 AM

Notice Date: 10/29/2019 9:32:04 AM

Original Judge: Darrell Pratt Regina Hill
New Judge: James Young CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359
regina. hill@courtswv.gov
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 19 of 30 PagelD #: 29

West Virginia E-Filing Notice

CC-50-2019-C-163

 

Judge: James Young

To: Transcanada Power Corp.
111-5GH Ave S.W.

Calgary
Alberta T2P 3Y6

Canada

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

This notice of judge reassignment was FILED on 10/29/2019 9:32:04 AM

Notice Date: 10/29/2019 9:32:04 AM

Original Judge: Darrell Pratt Regina Hill
New Judge: James Young CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359

regina hill@courtswv.gov
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 20 of 30 PagelD #: 30

 

 

 

  
 
  

     

SENDER: COMPLETE'THIS SECTION

 

 

 

 

 

 

 

 

@ Complete tems 1,2, anda, . e iy * l

) . zfs |

| _@ Print your name and address on the reverse yiedal_L ue <f pF {
So that we can retum the card to you, i “et ZO" 0 Addres&oy

| M Attach this card to the back of the mailpiece, B. Received by (Printed Name) Ke Pr Date of Datvery
,___OF 0n the front if space permits. 1Q “CALA i
pot Aisle Addrancod Ty address differe ¥ we

' WV SECRETARY OF STATE
BUILDING 1, SUITE 157-K =

| ot
CHARLESTON, WV 25305-0770 . a:

1900 KANAWHA BLVD. E

 

 

7 z ns * 1% Service Express®;
SATIATION MIT | Spat
: poo aae Restricted Delivery =) Registered Ma Resbieted
: 9590 9402 4947 9063 8820 88 CI Gertifind Mall Resbicted Dallvery Bectun Receipt or

. Gi Collect on Detivery Merchandise j
8. Attica Number. ftansfer tram. senica label a iL Calect on polivery Resticted Dellvery nee Gontimaation™
{ 7018 (2296 ‘ogy AOU! S704 1h 1) Jct Resticea Devry VD Retiicted Detiery |

 

; PS Form 3811, July 2015 PSN 7530-02-000-9058 Domestic Return Receipt ,
i '

- - ~ coon

 
Case 3:19-cv-00859 Document1-1 Filed 12/05/19 Page 21 of 30 PagelD #: 31

West Virginia E-Filing Notice

CC-50-2019-C-163

 

Judge: James Young

To: Jeremy Matthew McGraw
jmcgraw@bordaslaw.com

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

The following supporting documents was FILED on 11/4/2019 9:17:24 AM

Notice Date: 11/4/2019 9:17:24 AM

Regina Hill

CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359
regina. hill@courtswv.gov
Case 3:19-cv-00859 Document1-1 Filed 12/05/19 Page 22 of 30 PagelD #: 32

Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305

 

Mac Warner

Secretary of State
State of West Virginia
Phone: 304-558-6000

886-767-8883
Visit us online:
WWWLWvSos.com

WAYNE COUNTY CIRCUIT COURT
PO BOX 38
Wayne, WV 25570-0038

Control Number: 247828 Agent: Corporation Service Company
Defendant: COLUMBIA GAS TRANSMISSION County: Wayne
LLC a Anata.
209 West Washington Street- Civil Action: 19-C-163

Charleston, WV 25302 US Certified Number: 92148901125134100002608481
, Service Date: 11/5/2019

| am enclosing:
4 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, | have accepted
service of process In your name and on your behaif.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of

process in your name and on your behalf as your attorney-in-fact. Please address any questions about this document
directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the Secretary of State's office.

Sincerely,

Pac. Wormer

Mac Warner
Secretary of State
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 23 of 30 PagelD #: 33

‘

 

SUMMONS,

 

Ske mamertpantt tty
5 =

 

 

IN THE CIRCUIT OF WAYNE WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC

Service Type: Secretary of State - Certified - Including Copy Fee

NOTICE TO: Columbia Gas Transmission, LLC, 209 W. Washington Street, Charleston, WV 25302

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Jeremy McGraw, 1358 National Rd, Wheeling, WV 26003

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

 

SERVICE:

10/28/2019 3:31:37 PM /s! Regina Hill

, Date Clerk
RETURN ON SERVICE:

[J Return receipt of certified mail received in this office on

 

(_] I certify that I personally delivered a copy of the Summons and Complaint to

 

 

 

 

(_}Not Found in Bailiwick

tre +
mol - re
on = =D
- a BS OD
Date Server's Signature weg = AT
mm md t co 4
wr oto “1
7 UO
< U Za
ae Oo
ar F fa

Em Ww

> mo

OCT 9 2019
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 24 of 30 PagelD #: 34

West Virginia E-Filing Notice

 

CC-50-2019-C-163

Judge: James Young

To: Jeremy Matthew McGraw
jmegraw@bordaslaw.com

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

The following supporting documents was FILED on 11/12/2019 2:34:21 PM

Notice Date: 11/12/2019 2:34:21 PM

Regina Hill

CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359
regina.hill@courtswv.gov
Case 3:19-cv-00859 Document 1-1

Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305

WAYNE COUNTY CIRCUIT COURT
PO BOX 38
Wayne, WV 25570-0038

Control Number: 247708

Defendant: TRANSCANADA POWER CORP
111-5GH AVENUE SW

CALGARY, ALBERTA, CANADA, T2P

376, ** 00000 CA

lam enclosing:

1 summons and compiaint

Filed 12/05/19 Page 25 of 30 PagelD #: 35

  

Mac Warner

Secretary of State
State of West Virginia
Phone: 304-558-6000

886-767-8883
Visit us online:
WWW.WvSOs.com

County: Wayne
Civil Action: 19-C-163
Certified Number: RE201717328US
Service Date: 11/6/2019

which was served on the Secretary at the State Capital as your statutory attorney-in-fact. According to law, | have accepted
service of process in the name and on behalf of your unauthorized foreign corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your unauthorized foreign corporation as your atlorney-in-fact. Please address any
questions about this document directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the

Secretary of State's office.

Sincerely,

PY Yerrer

Mac Warner
Secretary of State
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 26 of 30 PagelD #: 36

 

 

 

’
( B-FILED | 10/28/2019 2:43 PM.
SUMMONS CC-50-2019-C-156.°
. Wayné County Circuit Clerk. ~
L Regina Hill ,
- 3}
IN THE CIRCUIT OF WAYNE WEST VIRGINIA
Rexford D. Castle v. Columbia Gas Transmission, LLC
Service Type:

Secretary of State - Certified - Other Country - Including Copy
Fee

NOTICE TO: Transcanada Power Corp., 111-5GH Ave §.W. Calgary Alberta T2P 3Y6 Canada

 

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL GF YOUR ‘WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:
Jeremy McGraw, 1358 National Rd, Wheeling, WV 26003

 

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

SERVICE:
10/28/2019 2:43:32 PM /sf Regina Hill
Date Clerk
RETURN ON SERVICE:
(_] Return receipt of certified mail received in this office on

 

[-] 1 certify that I personally delivered a copy of the Summons and Complaint to

["] Not Found in Bailiwick

 

 

 

Date

 

Server's Signature

rc my
4 ad aAM
et aL S rn

‘
i

qn 49

\
10

AieLS 30?
he
\

1

WINISULA £5
Case 3:19-cv-00859 Document1-1 Filed 12/05/19 Page 27 of 30 PagelD #: 37

West Virginia E-Filing Notice

 

CC-50-2019-C-163

Judge: James Young

To: Jeremy Matthew McGraw
jmcgraw@bordaslaw.com

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

The following supporting documents was FILED on 11/18/2019 1:51:34 PM

Notice Date: 11/18/2019 1:51:34 PM

Regina Hill

CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359

regina.hill@courtswv.gov
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 28 of 30 PagelD #: 38

Office of the Secretary of State
Building 1 Suite 157-K
4900 Kanawha Bivd E.
Charleston, WV 25305

 

Mac Warner
Secretary of State
State of West Virginia
Phone: 304-558-6000
886-767-8683
Visit us online:
WWw.Wwvysos.com

WAYNE COUNTY CIRCUIT COURT
PO BOX 38
Wayne, WV 25570-0038

Control Number: 247709

Defendant: TRANSCANADA POWER CORP County: Wayne
111-5GH AVENUE SW an pete.
CALGARY, ALBERTA, CANADA, T2P Civil Action: 19-C-163

3Y6, ** 00000 CA Certified Number: RE201717328US
Service Date: 11/6/2019

“

| am enclosing:
1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, | have accepted
service of process in the name and on behalf of your unauthorized foreign corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your unauthorized foreign corporation as your attorney-in-fact. Please address any
questions about this document directly to the court or the plaintiff's attorney, shown in the enclosed paper, not to the
Secretary of State's office.

Sincerely,
FY. Warner

Mac Warner
Secretary of State
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 29 of 30 PagelD #: 39

SUMMONS

 

 

 

IN THE CIRCUIT OF WAYNE WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC

Service Type: Secretary of State - Certified - Other Country - Including Copy
Fee

NOTICE TO: Transcanada Power Corp., 111-5GH Ave S.W. Calgary Alberta T2P 3Y6 Canada

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR

HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:
Jeremy McGraw, 1358 National Rd, Wheeling, WV 26003

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

 

SERVICE:
10/28/2019 3:31:37 PM fs/ Regina Hill
Date Clerk
RETURN ON SERVICE:

 

[_] Return receipt of certified mail received in this office on

 

{_] I certify that I personally delivered a copy of the Summons and Complaint to

[_]Not Found in Bailiwick

 

 

Date Server's Signature wn .
m4 Py
iy Bh
my 7 oe Ss >

md
oy = rem
a oa t “OD
no 2 “i
ao =
<? b> 22
= oo
OM ae OD
ans BS oS
— = ° an}
Zr co w
> ao 7
Case 3:19-cv-00859 Document 1-1 Filed 12/05/19 Page 30 of 30 PagelD #: 40

West Virginia E-Filing Notice

 

CC-50-2019-C-163
Judge: James Young

To: Jeremy Matthew McGraw
jmegraw@bordaslaw.com

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA
Betty Meadows v. Columbia Gas Transmission, LLC
CC-50-2019-C-163

The following supporting documents was FILED on 11/18/2019 1:52:55 PM

Notice Date: 11/18/2019 1:52:55 PM

Regina Hill

CLERK OF THE CIRCUIT
Wayne

PO Box 38

WAYNE, WV 25570

(304) 272-6359

regina. hill@courtswv.gov
